DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 20-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

There is a lack unity of invention because even though the inventions of these groups require the technical feature of a perfusion device with reservoir, an oxygenator, an arterial line, and a filter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hassanein et al. (US 2005/0147958) as is described in the claim rejections below.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassanein et al. (US 2005/0147958).

Regarding claim 1 Hassanein discloses a perfusion system to perfuse isolated tissue (See Hassanein Abstract and Fig. 7 and 11 wherein the device is a perfusion system) 
having a defined arterial inflow comprising: a reservoir sized and dimensioned to contain a perfusate; (See Hassanein Fig.7 wherein an arterial inflow ending at 326 comprises a reservoir 212 which holds perfusate) a perfusion supply line comprising a single pump, a cooling system, an oxygenator, and a filter configured to filter blood cells or pathogens from the perfusate,(See Hassanein Fig.7 wherein a perfusion supply line comprises a single pump 280, a cooling system, i.e. heat exchanger 210, an oxygenator 208 and an filter 314, leucocyte filter 254, and hemodialysis filter 264 which are all capable of filtering at least some blood cells and/or pathogens)
 the perfusion supply line in fluid communication with the reservoir to draw the perfusate from the reservoir and cool and oxygenate the perfusate; and an arterial line in fluid communication with the perfusion supply line to direct perfusate from the reservoir to the isolated tissue. (See Hassanein Fig.7  Fig. 7 wherein the perfusion supply line is in communication with the reservoir 212 to draw perfusate from the reservoir to cool oxygenate the perfusate and direct said perfusate to the isolated tissue via cannula 324.)


Regarding claim 2 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising: a venous outflow in fluid communication with the isolated tissue to remove the perfusate from the isolated tissue; and a perfusion return line in fluid communication with the venous outflow to return the perfusate from the isolated tissue to the reservoir. (See Hassanein Fig. 7 and wherein a venous outflow line is provided in fluid communication with the tissue and a perfusion return line 328 which returns perfusate from the tissue to the reservoir 212) 

Regarding claim 3 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising a control system to direct a cycle of the perfusate from the reservoir, through the perfusion supply line, and through the isolated tissue.  (See Hassanein [0149] wherein a control system 560 directs a cycle of the perfusate from the reservoir through the perfusion supply line and through the isolated tissue via pump and valve control.)

Regarding claim 4 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising at least one sensor to measuring perfusion solution flow rate, perfusate pressure, perfusate temperature, perfusate oxygenation, perfusate composition, or any combination thereof. (See Hassanein  [0124],[0132], and [0152] wherein there is at least a perfusate temperature flow rate, and pressor are measured using various forms of sensors.)

Regarding claim 6 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising a control system in electrical communication with at least one sensor configured to measure a characteristic of the isolated tissue or the perfusion system, the at least one sensor configured to send a sensor signal to the control system in response to the measurement, the control system programmed to send a feedback signal to electronics housed with the perfusion system in response to the sensor signal.  (See Hassanein [0114] and [0152] wherein sensors send sensor signals in response to measurments said signals are electrically received by the control system which comprises a computer, i.e. a programmed device, which sends a feeback signal to electronics housed in the system to perform control operations.)

Regarding claim 7 Hassanein discloses all the claim limitations as asset forth above as well as the device wherein the cooling system comprises a heat exchanger comprising a cooling reservoir, the cooling reservoir sized and dimensioned to hold water and ice.  (See Hassanein Fig. 7 and [0110] wherein the heat exchanger comprises a cooling reservoir 236 which holds temperature controlled water, i.e. it is sized to hold ice and water.)


Regarding claim 8 Hassanein discloses all the claim limitations as set forth above and It is noted that the claims do not positively recite a perfusate and the perfusate and limitations thereon are directed to materials worked on by the device which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114

Regarding claim 9 Hassanein discloses all the claim limitations as set forth above as well as the device further comprising a mobile container housing the reservoir, the perfusion supply line, and electronics in electrical communication with the control system.  (See Hassanein Abstract and Figs. 4 and 11 and[0148] wherein the device is portable, i.e. mobile, and includes an enclosure 542, i.e. a container, which houses the reservoir perfusion supply line and electronics including sensors are in electrical communication with the control system.)

Regarding claim 10 Hassanein discloses a portable perfusion system to perfuse isolated tissue (See Hassanein  Abstract and Figs. 7 and 11 wherein the device is a portable perfusion system to perfuse isolated tissue)  having a defined arterial inflow comprising: a reservoir sized and dimensioned to contain a perfusate; (See Hassan Fig. 7 wherein an arterial inflow ending at 326 comprises a reservoir 212 which holds perfusate)  a single pump; a first tubing in fluid communication with the reservoir and the pump; an oxygenator; second tubing in fluid communication with the oxygenator and the pump; an arterial connection; and thirdAttorney Docket No. PHC-027772 US PCT Page 5tubing in fluid communication with the arterial connection and the pump, the tubing including a pressure sensor.(See Hassanein Fig.7 and [0132]  wherein a perfusion supply comprises a pump 280, a cooling system, i.e. heat exchanger 210, an oxygenator 208 an arterial cannula 324 and first, second, and third sections of tubing connecting and in fluid communication with all elements said third tubing having a pressure sensor 320)
A prefilter fluidly coupled to the arterial cannula being configured to remove particles from the perfusate that have a size of greater than 1 micron and a bacterial filter fluidly coupled to the arterial cannula and positioned downstream of the pre-filter. (See Hassanein Fig. 7 wherein there are prefilters such as 314 and/or 1 micron leukocyte filter 254 which filter out particles greater than 1 micron, i.e. filter 314 filters out materials of 20 microns which are greater than 1 micron and filter 254 filters out 1 micron particles and blood cells, and a second filter 254 and/or 264 which is a hemodialysis filter which may filter bacteria and blood cells to remove dialysate and cellular waste therefrom.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958).

Regarding claim 7 Hassanein discloses all the claim limitations as asset forth above as well as the device wherein the cooling system comprises a heat exchanger comprising a cooling reservoir, the cooling reservoir sized and dimensioned to hold water and ice.  (See Hassanein Fig. 7 and [0110] wherein the heat exchanger comprises a cooling reservoir 236 which holds temperature controlled water, i.e. it is sized to hold ice and water.)
	Furthermore assuming arguendo with the size of the cooling reservoir able to hold ice and water it is noted that such a modification would have required a mere change in size of the cooling reservoir which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958)  as applied to claims above, and further in view of Boucher (US 2017/0013828).

Regarding claim 19 Hassanein discloses all the claim limitations as set froth above as well as the device comprising a a first filter that is fluidly coupled to and is downstream of the pump, the first filter being a pre-filter, (See Hassanein Fig. 7 prefilter 314) and further comprising: a second filter fluidly coupled to the pump and positioned downstream of the first filter, the second filter being a bacterial filter; (See Hassanein Fig. 7 wherein 1 micron filter 254 is provided and capable of filtering bacteria) It is noted that all filters are fluididically connected and are downstream other device components.
In regards to their being third and fourth filters, i.e. an additional prefilter and additional bacterial filter,it is noted that such a modification would have required a mere duplication of parts, i.e. filters, which would have been obvious to one of ordinary skill in the art at the time of invention because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Additionally the prior art of Boucher discloses that it is known to provide such bacterial filters and a plurality of said filters for backup purposes. (See Boucher Fig. 1m, Abstract ,and [0006])
As such it would have been obvious to one of ordinary skill in the art at the time of invention to provide at least 4 filters which are capable of filtering bacterial because doing so prevents bacterial contamination and allows reduction in downtime during filter changes as would be desirable in the device of Hassanein.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958)  as applied to claims above, and further in view of Kravitz et al. (US 9,402,389).

Regarding claim 5 Hassanein discloses all the claim limitations as set forth above as well as the device the device is configurated to measure pH and controls pH but does not specifically disclose a pH sensor.(See Hassanein [0095] and claim 32.)

Kravitz et al. discloses pH being measured via a sensor to determine and control the state of the perfusate and organ. (See Kravitz abstract and 
It would have been obvious to utilize a sensor to measure pH as described by Kravitz in the device of Boucher because such sensors are known in the art to be provided in perfusion systems and such a sensor allows the automated measurement and control of pH as would be desirable in the device of Hassanein.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al. (US 2005/0147958) as applied to claims above, and further in view of Boucher (US 2017/0013828).


Regarding claim 11 Hassanein discloses all the claim limitations as set forth above as well as the device wherein various materials are held in bags but does not specifically disclose the reservoir being a bag

Boucher discloses a organ perfusion device wherein a reservoir holding perfusion fluid is a  bag(See Boucher [0066]-[0067] wherein the reservoir is a bag.)

It would have been obvious to one of ordinary skill in the art at the time of filling to use a bag as a perfusate reservoir as described by Boucher in the device of Hassanein because such bags are known in the art to hold perfusate and allow a flexible, inexpensive, and disposable option for holding such fluids as would be desirable in the device of Hassanein.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.

Applicant argues that “Amended independent claim 1 calls for, among other things, a perfusion supply line comprising a single pump, a cooling system, an oxygenator, and a filter configured to filter blood cells or pathogens from the perfusate. Hassanein fails to teach at least this claim element. While Hassanein describes a preservation system 300 that includes an arterial filter 314, the arterial filter 314 is not configured to filter blood cells or pathogens. Rather, Hassanein describes that an arterial filter is, "a twenty (20) micron arterial filter, such as the pediatrics filter manufactured by Medtronic." Hassanein, ¶ [0111]. (Emphasis added). Since the pore size of the arterial filter is 20 microns, the arterial filter is unable to filter pathogens or even blood cells because they are much smaller than the 20 micron pore size. Thus, Hassanein fails to teach at least these claim elements. In addition, while not asserted by the Office, it would not be obvious to replace the 
arterial filter with a filter that can filter blood cells or pathogens at least because that would go against the aim of Hassanein. For example, Hassanein describes using blood perfusate, which includes red blood cells that deliver oxygen to the tissue. However, with a filter that can filter blood cells (or smaller yet some pathogens including bacteria cells), the red blood cells would be blocked from passing through the filter, thereby preventing the delivery of oxygen to the tissues. Correspondingly, blockage of red blood cells in such a system could undesirably clog the system as well. Thus, adding or replacing the claimed filter to or with the system of Hassanein is not obvious. “

It is noted that while Hassanein may described filter 314 as having a pore size of 20 microns it is noted that pathogens exist which are greater than 20 microns in size, i.e. protozoa, large bacteria, , fungal spores, etc. and as such the filter 314 of Hassanein is fully capable of filtering such materials.  Additionally Hassanein also discloses the used of additional filters 254 and 264 which are a 1 micron leucocyte filter and hemodyalisis filter which are capable of filtering blood cells and pathogens/bacteria.  As such Hassanein does in fact teach the claimed filter. It is suggested that applicant claim the specific filter pore sizes, types, and materials such that they do not read on the filters of the cited prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799